ORDER
DEAN I. WEITZMAN of MARLTON, who was admitted to the bar of this State in 1987, having pleaded guilty to three counts of tax evasion in violation of 26 U.S.C.A. § 7201, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), DEAN I. WEITZMAN is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that DEAN I. WEITZMAN be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that DEAN I. WEITZMAN comply with Rule 1:20-20 dealing with suspended attorneys.